Citation Nr: 1547970	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  The Veteran appealed this rating action to the Board. 

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to a prior November 2010 Remand for that history.  This appeal was again before the Board in September 2012.  At that time, the Board remanded the claim to the RO for an additional VA opinion.  A VA physician provided the requested opinion in May 2013.  A copy of the May 2013 VA opinion has been associated with the claims files.  The appeal was then returned to the Board for further appellate consideration.

In a September 2013 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a January 2015 Memorandum Decision vacating the September 2013 decision and remanding the claim to the Board for reconsideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has established entitlement to service connection for intervertebral disc syndrome (IVDS), evaluated as 60 percent disabling; right lower extremity radiculopathy associated with IVDS, evaluated as 20 percent disability; bilateral hearing loss, evaluated as 20 percent disabling; and, bilateral otitis externa and tinnitus, each evaluated as 10 percent disabling. He has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU) from August 17, 1988. 

2.  The evidence is in equipoise as to whether the Veteran has permanent loss of use of both lower extremities that precludes locomotion except with the aid of braces, crutches, canes, or wheelchair and is the result of axonal sensorimotor peripheral neuropathy of both legs the symptoms of which are the result of compression of the nerve roots from his service-connected right lower extremity radiculopathy associated with IVDS.


CONCLUSION OF LAW

With resolution of doubt in the Veteran's favor, the criteria for entitlement to assistance in acquiring specially adapted housing have been met; such an award precludes the award of a special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a), 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to specially adapted housing, which renders moot his claim for special home adaptation grant.  Because the Board's disposition constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and assist is required.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 
VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  Here, VA received the Veteran's claim for specially adapted housing or a special home adaption grant in January 2000.  (See VA Form 26-455, Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant, dated in late January 2000).  Thus, the Board will only apply the regulations in effect prior to October 25, 2010 to the Veteran's claim. 

Under the regulations effective prior to October 25, 2010, certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101 (West 2015); 38 C.F.R. § 3.809(a), (b) (2009). 
The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2009). 

Regulations note that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).

III. Merits Analysis

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  He contends that because of his service-connected low back disability, currently evaluated as 60 percent disabling, and right lower extremity radiculopathy associated with the service-connected low back disability, evaluated as 20 percent disabling, he has lost the use of both of his lower extremities and is only able to ambulate inside his home on crutches or in a scooter or wheelchair if he is outside.  (See July 2011 VA Aid and Attendance examination report). 

The Veteran has been awarded service connection for a low back disability and right lower extremity radiculopathy associated with the low back disability; 60 and 20 percent disability ratings have been assigned, respectively.  The Veteran has also been awarded service connection for bilateral hearing loss, evaluated as 20 percent disabling, and bilateral otitis externa and tinnitus, each evaluated as 10 percent disabling.  He has been awarded a TDIU from August 17, 1988.  (See May 2012 rating action). 

The Board finds that the evidence is in equipoise as to whether the Veteran's loss of use of the lower extremities is the result of his service-connected low back and right leg disabilities, as alleged.  Thus, it will resolve reasonable doubt in favor of the Veteran and find that the criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing have been met.  Based on a thorough review of the evidence, the Board concludes that the Veteran has loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  VA examiners throughout the appeal have uniformly concluded that the Veteran has loss of use of the lower extremities as a result of severe axonal peripheral neuropathy that has caused severe weakness with bilateral foot drop and loss of sensation, as shown on electromyography (EMG) and nerve conduction velocity reports performed in May 2004.  (See VA examination reports, dated in May 2004, September 2009 and July 2011, and VA opinions, dated in May 2012 and May 2013). 

At the close of a September 2009 VA examination of the Veteran, the examining physician's assistant opined that his bilateral lower extremity axonal sensorimotor peripheral neuropathy was "[m]ost likely due to his service connected disability of lumbar spine degenerative disc disease and is the cause of his right leg condition.  This is medically known as bilateral lower extremity radiculopathy."  (See September 2009 VA examination report).  The September 2009 VA examination report was co-signed by a May 2004 VA examiner, who had concluded in May 2004 that the Veteran did not have radiculopathy, per the above-referenced EMG and NCV study, and then later found him to have had diabetic peripheral neuropathy of the bilateral lower extremities during a July 2011 VA aid and attendance examination.  (See May 2004, September 2009 and July 2011 VA examination reports, authored by the same VA physician).  

In September 2012, the Board remanded the Veteran's claim to have a VA examiner provide an opinion as to the exact etiology of the Veteran's severe axonal peripheral neuropathy of the lower extremities.  A VA examiner provided this opinion in May 2013.  After a review of the entire record, the VA physician opined that it was less likely as not that the Veteran's service-connected disabilities had caused or aggravated the axonal sensorimotor peripheral neuropathy of the lower extremities and that the most likely cause was his nonservice-connected diabetes. The VA examiner further expounded that the Veteran's intervertebral disc syndrome and paralysis of the sciatic nerve did not cause or aggravate his axonal problems but rather the symptoms and signs of the low back and sciatic nerve disabilities was radiculopathy of the nerves of the legs, a finding that was not shown on the May 2004 EMG/NCV.  (See May 2013 VA opinion). 

The Board finds that the above-cited evidence is in equipoise as to whether the Veteran's axonal sensorimotor peripheral neuropathy of both legs--the cause of his loss of use of both lower extremities--is the result of his service-connected right lower extremity radiculopathy associated with his IVDS.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing have been met.  See 38 U.S.C.A. § 5107 (West 2014).

Having determined that he is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is denied as moot.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


